t c no united_states tax_court scott t blackburn petitioner v commissioner of internal revenue respondent docket no 27721-14l filed date this case arises under sec_6320 and sec_6330 p disputes r’s attempt to collect the trust fund recovery penalty tfrp assessed under sec_6672 but the immediate issue is framed by r’s motion for summary_judgment the liability subject_to collection is not in dispute under sec_6330 r argues that the tfrp is not subject_to sec_6751 and also that there was sufficient evidence of supervisory approval such that it was not an abuse_of_discretion for the settlement officer so to find compliance with sec_6751 in any event we do not reach the first question because we find the so did not abuse discretion in finding that r had met the requirements of applicable law and administrative procedure under sec_6330 held the verification required by sec_6330 does not require an analysis of the thought process of the approving immediate supervisor under sec_6751 but rather verification that the supervisor approved in writing the initial determination of the penalty held further r’s motion for summary_judgment is granted regarding the tfrp because the related assessment was properly verified by the so there being no further issues the proposed collection action is sustained jaye a calhoun david p hamm jr christie b rao and kernan a hand jr for petitioner ardney j boland iii and susan s canavello for respondent opinion goeke judge in graev v commissioner t c __ date supplementing t c __ date we held that the written approval required by sec_6751 b must be established as part of the commissioner’s burden of production under sec_7491 the present case involves a previously assessed trust fund recovery penalty tfrp under sec_6672 there is an issue regarding verification of compliance with sec_6751 required by sec_6330 and a the appeals officer must obtain verification 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure sec_6751 provides no penalty under this title shall be assessed continued from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 respondent maintains that the sec_6672 tfrp is not subject_to the written supervisory approval requirements of sec_6751 but that respondent complied with sec_6751 in any event because we find no abuse_of_discretion by the appeals officer regarding verification of compliance with sec_6751 we need not address the legal question whether b applies to the trust fund penalty background the following facts are not in dispute petitioner resided in louisiana when the petition was filed during emergency response training inc ert became delinquent in its employment_tax liabilities specifically ert failed to file a number of form sec_941 employer’s quarterly federal tax_return or satisfy numerous self-reported employment_tax liabilities during the years through on or around date revenue_officer adams made the initial determination to assert tfrps liabilities under sec_6672 against petitioner continued unless the initial determination of such assessment is personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary many designate scott t blackburn and a second individual at the time senior revenue_officer janet reed was acting group manager of revenue_officer adams’ collection group and revenue_officer adams’ acting immediate supervisor on or before date revenue_officer adams received new information and changed her determination regarding the second individual’s tfrp liability under sec_6672 for ert’s unpaid employment_taxes on date revenue_officer adams submitted a request for supervisory approval to assert tfrp liabilities under sec_6672 against petitioner on date a form_4183 recommendation re trust fund recovery penalty assessment was generated which shows that ms reed approved asserting tfrp liabilities under sec_6672 the version of the form_4183 offered by respondent does not contain ms reed’s signature but shows ms reed’s name in the signature block for supervisor it is also uncontested that the copy of form_4183 offered by respondent was generated by respondent’s computer system on date respondent assessed tfrp liabilities against petitioner for the fourth quarter of and the fourth quarter of 3respondent offers a copy of the form_4183 as an attachment to the declaration of ms reed we find this declaration contains the elements conforming with fed r evid regardless it is uncontested for purposes of respondent’s motion for summary_judgment that the form_4183 was in the administrative record petitioner does not contest his liability for the tfrps and also concedes that this liability is not an issue in this case discussion summary_judgment standard rule b provides that summary_judgment is appropriate if the supporting materials show that there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law when a motion for summary_judgment is made and supported an adverse_party may not rest upon the mere allegations or denials in such party’s pleadings rather the adverse_party must set forth specific facts showing a genuine dispute for trial rule d petitioner’s arguments petitioner argues that in enacting sec_6751 congress could not have meant to require a meaningless supervisory rubber stamped signature petitioner has asked respondent repeatedly to provide some evidence that the supervisor’s review was meaningful and respondent’s response has been limited to irs complied with the statute and the strong implication that the government’s position is that no more than a signature is required for verification of statutory compliance accordingly petitioner maintains that a motion for summary_judgment is premature petitioner relies upon the internal_revenue_manual to suggest an argument that the signature of the supervisor in support of a penalty is not in itself a sufficient showing to comply with sec_6751 petitioner maintains that a meaningful supervisory review must be verified by the settlement officer to comply with sec_6330 and a in effect petitioner expects verification will require a factual analysis of the thought process of the supervisor and a determination that the thought process was meaningful verification sec_6330 permits a taxpayer to raise issues concerning the merits of the underlying liability if the taxpayer did not have a prior opportunity to challenge the liability it is undisputed that petitioner had prior opportunities to challenge the liabilities petitioner argues however that the verification requirement regarding sec_6751 compliance incorporates a showing of a meaningful approval of the merits of the liability caselaw applying sec_6330 has not imposed a substantive review of the procedural steps that have been verified by the settlement officer or of the settlement officer’s thought process rather the settlement officer’s review of the administrative steps taken before assessment of the underlying liabilities has been accepted as adequate to the requirements of sec_6330 if there is supporting documentation in the administrative record 118_tc_162 lindsey v commissioner tcmemo_2002_87 aff’d 56_fedappx_802 9th cir duffield v commissioner tcmemo_2002_53 to impose the requirement of a substantive review on the settlement officer would allow the taxpayer to avoid the limitations of pursuing the underlying liability in a review under sec_6330 and apply a level of detail in the verification process that has never been previously required the reference to form_4340 certificate of assessment and payments to verify assessments in sec_6330 cases and other situations is an apt parallel to the issue before us as to form_4183 generally courts have held that form_4340 provides presumptive evidence that a tax has been validly assessed under sec_6203 see 10_f3d_1440 9th cir 990_f2d_451 9th cir 961_f2d_1 1st cir 933_f2d_991 fed cir 871_f2d_1015 11th cir 318_f2d_637 7th cir form_4340 is routinely used to prove that tax_assessment has in fact been made and is presumptive proof of a valid assessment geiselman f 2d pincite we have held with respect to collection_due_process hearings that it is not an abuse_of_discretion for the irs to rely on form_4340 where the taxpayer has not shown any irregularity in the assessment procedure that would raise a question about the validity of the assessment 115_tc_35 we have also held that an appeals officer may rely on a computer printout of the taxpayer’s transcript of account to verify the taxpayer’s tax_liability and the assessment of tax see howard v commissioner tcmemo_2002_81 kuglin v commissioner tcmemo_2002_51 mann v commissioner tcmemo_2002_48 wylie v commissioner tcmemo_2001_65 the irs uses form_4340 to provide evidence of an assessment when a taxpayer requests a copy of his assessment record an assessment requires a signature an assessment is made by an assessment officer’s signing the summary record of assessments sec_301_6203-1 proced admin regs the assessment does not require the assessment officer’s signature on form_4340 see 117_tc_117 form_4340 provides the details of the assessments including the relevant date that the summary record of assessment was signed by the assessment officer the summary record of assessment may be made either on form 23c assessment certificate--summary record of assessments or on its computer-generated equivalent the revenue accounting control system racs report which is generated on the computer and then signed see 118_tc_365 aff’d 329_f3d_1224 11th cir form_4340 creates a presumption that a summary record of assessment whether on form 23c or racs report both of which require the assessment officer’s signature was validly executed and certified 335_f3d_1186 10th cir similar to the arguments addressed regarding forms petitioner asserts that the form_4183 does not have an actual signature this is true however the form does show ms reed as the party who approved the tfrp as the revenue officer’s supervisor a finding of fact that ms reed signed the form_4183 might be based upon rule of the federal rule_of evidence but in the context of an abuse_of_discretion determination the mere existence of the form in the administrative record supports the settlement officer’s verification because petitioner’s liabilities are not in dispute the only question before us is whether the settlement officer abused discretion in upholding the tfrp assessment under sec_6330 and a we review the verification requirement for abuse_of_discretion 114_tc_604 114_tc_176 we have consistently upheld a settlement officer’s verification of assessments when the administrative record reflects compliance with administrative procedures the actual documents generally are the commissioner’s records such as form_4330 953_f2d_531 9th cir chila f 2d pincite8 our caselaw acknowledges that reliance upon standard administrative records is acceptable to verify assessments nestor v commissioner t c pincite davis v commissioner t c pincite here the form_4183 provides a similar mechanism to demonstrate supervisory approval accordingly regardless of whether supervisory approval was required before the tfrp assessment a record of such prior approval was present in this case at the hearing on this motion petitioner conceded there were no other issues regarding the determination by the settlement officer accordingly our determination to grant respondent’s motion permits a decision to sustain the proposed collection action 4petitioner has not argued that respondent has the burden of production under sec_7491 in a case applying the abuse_of_discretion standard and we do not find sec_7491 to be applicable in reaching our holdings herein we have considered all arguments the parties made and to the extent we did not mention them above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
